DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in view of the new grounds of rejection. The newly amended limitations have been addressed in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US 20050253078 A1).

With regards to claims 3, 8, and 14, Miyazaki discloses the invention according to claim 1 and further comprising a control line 62 configured to connect first and second m-bit shift registers of first and second detection arrays of the plurality of detection arrays and relate reading timings of a plurality of detecting elements included in each of the detection arrays, wherein with regard to a detection array group connected via the control line, the processing circuitry is configured to control reading timings between a plurality of detection array groups [0099].
With regards to claims 4 and 9, Miyazaki discloses wherein the detection arrays are arranged in a row direction or a channel direction, and the processing circuitry is configured to perform control to change reading timings between the plurality of detection arrays arranged in the row direction or the channel direction (Fig. 8) [0086-0090].
With regards to claims 5 and 10, Miyazaki discloses wherein the detection arrays are arranged in a row direction and a channel direction, and the processing circuitry is configured to perform control to change reading timings between the plurality of detection arrays arranged in the row direction and reading timings of the plurality of detecting elements between the plurality of detection arrays arranged in the channel direction (Fig. 8) [0086-0090].
With regards to claims 6 and 11, Miyazaki discloses wherein the plural of ADCs is provided for each of the detection arrays [0081, 0148, 0150].
With regards to claims 7 and 12, Miyazaki discloses wherein the processing circuitry is configured to control timing of when respective detecting elements of the plurality of detecting elements are connected to a respective ADC of the plural ADCs [0087, 0148, 0150].
With regards to claims 15-17, Miyazaki discloses an ADC 53 and further wherein the plurality of detections arrays 40 is "q" detection arrays, wherein the plurality of detection elements . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884